Exhibit FOR IMMEDIATE RELEASE etrials Achieves $5.5 Million in Fourth Quarter New Project Bookings To Report Fourth Quarter and Full Year 2008 Financial Results Morrisville, NC – February 13, 2008 – etrials® Worldwide, Inc. (Nasdaq: ETWC), a leading provider of adaptive eClinical software and services that optimize clinical trial management by turning data into intelligence and shortening the pathway to an actionable study endpoint, today announced selected operational metrics and will release financial results for the three months and fiscal year ended December 31, 2008 on Thursday, March 5, 2009, after the markets close. During the call, M. Denis Connaghan, chief executive officer, and Jay Trepanier, chief financial officer, will discuss the company’s quarterly and fiscal year performance and financial results. etrials achieved $5.5 million in new project awards during the fourth quarter of 2008, contributing to an all-time etrials’ record in awards of more than $24.8 million in 2008. Other highlights include the total 2008 year-end backlog of more than $25 million, representing growth of 30% year over year. “etrials’ fourth quarter new project awards attests to the healthy and growing demand for our best-in-breed and proven eClinical technology and services,” said M. Denis Connaghan, president and chief executive officer.“Even though we are still in the midst of transforming the company, we sustained a healthy growth in new project bookings, and enlarged our backlog of signed and confirmed project and work orders, while dramatically reducing our operating expenses.” “Clearly we are realizing the benefits of realigning the organization with customer needs,” added Connaghan.“In particular, our efforts to reconstitute and enhance our service delivery capabilities, and refocus the organization with a more customer-focused approach are making an impact and resonating with our target market.We believe our growth indicates that etrials could become profitable in 2009.” To participate in the live earnings call by telephone, please dial 800-480-2207, or, for international callers, please dial 706-643-7866 and reference ID number 83125033. Those interested in listening to the conference call live via the Internet may do so by visiting the company’s web site at www.etrials.com.Please go to the web site 15 minutes prior to the scheduled start to register, download and install any necessary audio software.
